In a proceeding pursuant to Family Court Act article 4 to set aside a voluntary surrender of parental rights, the petitioner appeals from an order of the Family Court, Queens County (DePhillips, J), dated May 30, 2001, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court properly denied the petition of the biological father seeking to revoke the judicial surrender of his child because the conditions of the surrender relating to ongoing contact with the child allegedly were violated (see Social Services Law § 383-c [6] [d]; Matter of Sabrina H., 245 AD2d 1134 [1997]).
The petitioner’s remaining contentions are without merit. Smith, J.P., McGinity, Luciano and Townes, JJ., concur.